PER CURIAM.
John Booream appeals his convictions and sentences for trafficking in methamphetamine and possession of paraphernalia. We affirm the convictions without comment. Based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002), and Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003), we reverse the minimum mandatory sentence imposed for trafficking in methamphetamine and remand for resentencing in accordance with the valid laws in effect at the time Booream committed his offense. As we did in Green, we certify conflict with Carlson v. State, 27 Fla. L. Weekly D2162, - So.2d -, 2002 WL 31202145 (Fla. 5th DCA Oct.4, 2002), Lecorn v. State, 832 So.2d 818 (Fla. 5th DCA 2002), and Jones v. State, 27 Fla. L. Weekly D2377, - So.2d -, 2002 WL 31431541 (Fla. 5th DCA Nov.1, 2002), and we note possible conflict with Nieves v. State, 833 So.2d 190 (Fla. 4th DCA 2002), and Green v. State, 832 So.2d 199 (Fla. 4th DCA 2002).
Affirmed in part; reversed in part; remanded; conflict certified.
FULMER, NORTHCUTT and STRINGER, JJ„ concur.